                                                                      3:21-mj-156


                                ATTACHMENT A:
                 AFFIDAVIT IN SUPPORT OF SEARCH WARRANT FOR
               1720 LONG PAW LANE, CHARLOTTE, NORTH CAROLINA

       1. I, M. Clint Bridges, Task Force Officer (TFO), U.S. Drug Enforcement Administration

(DEA), presently assigned to Charlotte, North Carolina, being duly sworn, state:

       2. I am an investigator or law enforcement officer of the United States within the meaning

of Title 18, United States Code, Section 2510(7), that is, an officer of the United States who is

empowered to conduct investigations of, and to make arrests for, the offenses enumerated in Title

8, 18, 19, 21, 31 United States Code and other related offenses.

       3. I am a Detective with Gastonia Police Department and am currently assigned as a Task

Force Officer with the Drug Enforcement Administration (DEA) and have been so assigned since

December 2013. I have worked as a law enforcement officer since 2002 and have been employed

with the Gastonia Police Department for since 2007. During my tenure at the Gastonia Police

Department, I have been assigned to the special investigations division, street crime unit, as well

as the patrol division. Prior to being employed with the Gastonia Police Department, I was

employed with the Shelby Police Department for over seven (7) years. During my tenure at the

Shelby Police Department, I worked assignments in the narcotics/vice division, street crime unit,

as well as the patrol division.

       4. I attended a 500-hour basic law enforcement training program at Gaston College in

2002. I have also attended various training courses where the subject matter was the interdiction

of narcotics and the detection of narcotic smuggling techniques.

       5. Since December 2002, I have been involved in several investigations of individuals

who derive substantial income from unlawful activities, including the importation, manufacture,

cultivation, distribution, and sale of illegal controlled substances. In addition, I have experience




         Case 3:21-mj-00156-DSC Document 1-2 Filed 06/23/21 Page 1 of 9
in the execution of search warrants and the debriefing of defendants, cooperating witnesses,

informants, and other persons who have personal knowledge of the amassing, spending,

converting, transporting, distributing, laundering, and concealing proceeds of unlawful activities.

I am familiar with the habits and practices of persons engaged in violations of controlled substance

laws, and I have more than 12 years of experience in narcotics investigations. I have actively

participated in federal and state wiretap investigations, undercover drug purchases, searches and

seizures, surveillances, intelligence analyses, drug reversals, conspiracy investigations, arrests,

interviews and interrogations, drug interdictions, eradications, and clandestine laboratories. I have

searched numerous residences and businesses for items related directly and indirectly to drug

distribution. I have been tendered as an expert witness in the field of drug trafficking in federal

court, in the Western District of North Carolina.

       6. As a result of my personal participation in the investigation of matters referred to in

this Affidavit, and based upon reports made to me by other law enforcement officials, I am familiar

with the facts and circumstances of this investigation. The information contained in this Affidavit

is provided for the limited purpose of establishing probable cause in support of search warrant for

the above-listed real property, within the Western District of North Carolina; therefore, I have not

included each and every fact known to me concerning this investigation.

       7. Based on my training and experience, and participation in controlled substance

investigations, and financial investigations, which result from violations of narcotics laws, I know:

           a.      That large scale narcotics trafficker must maintain on hand large amounts of
                   United States currency in order to maintain and finance their ongoing drug
                   business.

           b.      That drug traffickers very often place assets in names other than their own to
                   avoid detection of these assets by law enforcement.

           c.      That even though these assets are in other persons’ names, the drug traffickers’
                   continue to use these assets and exercise control over them.



         Case 3:21-mj-00156-DSC Document 1-2 Filed 06/23/21 Page 2 of 9
 d.    That drug traffickers maintain books, records, receipts, notes, ledgers, airline
       tickets, money orders, and other papers relating to the importation,
       transportation, ordering, sale purchase, and distribution of controlled
       substances.

 e.    That these aforementioned books, records, receipts, notes, ledgers, airline
       tickets, money orders, and other papers are readily available to the drug
       traffickers such as in their residences, places of business, and alternate storage
       locations (such as mini-storage facilities).

 f.    That it is common for large scale drug traffickers to secrete contraband,
       including but not limited to packaging material and other paraphernalia, in
       secure locations for ready access, and to conceal them from law enforcement,
       including in their vehicles, so they can be easily and quickly moved.

 g.    That persons involved in drug trafficking conceal in secure locations, with ease
       of access, large amounts of currency and other proceeds of drug transactions,
       and financial instruments and other evidence of financial transactions relating
       to the obtaining, transfer, secreting, and spending of drug transaction proceeds.

 h.    That when drug traffickers amass large amounts of money from the trafficking
       in illegal drugs that they attempt to hide their illegal origin. In order to
       accomplish this, they utilize foreign and domestic banks, cashier’s checks,
       money drafts, real estate, and business fronts.

 i.    That documents relating to such attempts to hide the illegal origin of such
       proceeds are kept where the traffickers have ready access to them, often in their
       residences, places of business, and alternative storage locations, and often in
       close proximity to illegal drugs.

 j.    That it is common for drug traffickers to travel to major distribution centers and
       cities such as the Charlotte, North Carolina and Atlanta, Georgia areas and
       surrounding areas to receive and distribute drugs. That these methods of
       transportation include commercial airlines, commercial vessels, private aircraft,
       rental automobiles, private automobiles, and other such means of
       transportation.

 k.    That it is common for the drug traffickers to keep and maintain records of their
       travels in locations for easy access such as their residences, places of business
       and mini-storage facilities.

 l.    That drug traffickers commonly maintain addresses or telephone numbers, in
       books, papers, cell phones or tablets, which reflect names, addresses, and/or
       telephone numbers for associations in the drug trafficking organization, and
       keep these records in their residences, places of business and mini-storage
       facilities.




Case 3:21-mj-00156-DSC Document 1-2 Filed 06/23/21 Page 3 of 9
           m.      That firearms are considered “tools of the drug trafficking trade.” That is,
                   traffickers often possess firearms to protect themselves, their drugs, and their
                   proceeds from law enforcement, competitor drug traffickers, and would-be
                   thieves.

           n.      That the drug traffickers take or cause to be taken photographs of them, their
                   associates, their property and their drugs, and that they usually keep these
                   photographs in their residences, places of business, and alternative storage
                   locations with other drug-related documents.

                        FACTS IN SUPPORT OF PROBABLE CAUSE

       8. Since 2019, the DEA and HSI, in conjunction with the North Carolina State Bureau of

Investigation (SBI) and various local law enforcement agencies, have targeted an extensive

network of methamphetamine and heroin distributors operating in the Western District of North

Carolina (WDNC) as part of Operation ICEBERG, an Organized Crime Drug Enforcement Task

Force investigation. Those efforts have resulted in the federal arrest and prosecution of more than

40 methamphetamine traffickers responsible for the clandestine introduction and distribution of

methamphetamine within this district, and various sources of supply identified and arrested outside

this district. This collaborative effort has also resulted in the seizure of more than 20 kilograms of

methamphetamine, 2.5 kilograms of heroin, 12 kilograms of cocaine, 14 kilograms of fentanyl,

over $175,000 in United States currency, and more than 53 firearms.

       9. On December 19, 2020, in Cramerton (Gaston County), North Carolina, a Cramerton

Police Department officer observed Donovan Lee KELLY’s vehicle make an abrupt left turn from

the far right lane, across the center lane, and across the left hand turn lane into a parking lot, all

without using a turn signal. The vehicle had multiple large cracks spanning the length of the

windshield. When the officer pulled behind the Defendant’s vehicle, he saw the driver (KELLY)

reaching around the inside of the front and back seat of the vehicle. He also observed one

passenger in the front and one in the back. When he made contact with the driver, KELLY showed

the officer citations for Driving With License Revoked and No Insurance, among other things, that



         Case 3:21-mj-00156-DSC Document 1-2 Filed 06/23/21 Page 4 of 9
KELLY said he had just received from another officer. KELLY was very animated and agitated,

speaking loudly and fast. There were multiple indications of KELLY’s nervous state. Neither

passenger had a valid driver’s license. Thus, the officer decided to have the vehicle towed.

       10. The officer observed KELLY’s criminal record, with prior drug charges and, in

conjunction with the other circumstances, decided to deploy his K-9 narcotics detection dog. The

K-9 had been properly trained and certified. When KELLY saw the K-9 being deployed, KELLY

hung his head and slumped his shoulders. The K-9 alerted to the presence of narcotics in the

vehicle.

       11. When the officer removed a box of medication from a Nike backpack, KELLY made

spontaneous statements that indicated his knowledge of the contents of the backpack. In the

backpack, the officer recovered 7 grams of heroin. Through the armrest in the back seat into the

trunk, the officer located a magnetic black box and a Hi-Point .40 caliber handgun. In the box, the

officer recovered 7 grams of methamphetamine and several pills of various type. On his person,

KELLY had $153 in cash.

       12. Based on my training and experience, and the facts of this case, KELLY possessed the

drugs with intent to distribute and possessed the firearm – which was manufactured outside the

State of North Carolina and, thus, traveled in and affected interstate commerce – in furtherance of

drug trafficking.

       13. KELLY has a prior conviction for felon in possession of a firearm and knew he was

prohibited from possessing firearms.

       14. On January 13, 2021, the investigative team debriefed with a confidential informant

(CI #1) – who agreed to cooperate with the investigation, making statements against his/her own

penal interest, so he is deemed credible – who described drug trafficking with Donovan KELLY




           Case 3:21-mj-00156-DSC Document 1-2 Filed 06/23/21 Page 5 of 9
and another co-conspirator since June 2020. CI #1 explained purchasing 3 ounces (84 grams) of

methamphetamine from KELLY and seeing KELLY in possession of an additional 4 ounces (112

grams).

       15. The investigative team obtained information from a second confidential informant (CI

#2) – who has been proven to be truthful and reliable, and whose information has been

corroborated to the extent possible –- that KELLY was involved in the distribution of

methamphetamine and other drugs from 1720 Long Paw Lane, Charlotte, North Carolina, which

is KELLY’s residence.

       16. In mid-June 2021, CI #2 told the investigative team that on the prior day, she/he had

observed KELLY in possession of a large amount of methamphetamine, heroin, and several

firearms at his 1720 Long Paw Lane residence. KELLY also bragged to CI #2 about his

involvement in large-scale poly-drug trafficking.




                        The rest of this page was intentionally left blank.




          Case 3:21-mj-00156-DSC Document 1-2 Filed 06/23/21 Page 6 of 9
                                          CONCLUSION

       Based upon training, experience, and the facts of this investigation, I submit that there is

probable cause to believe that there is probable cause to believe that the Items to be Seized, listed

in Attachment C, will be found inside of 1720 Long Paw Lane, Charlotte, North Carolina, and any

outbuildings or vehicles located thereon (the “Place to be Searched”), described in Attachment B;

therefore, I request that the Court issue a warrant for the same.


/s/ M. Clint Bridges           .
OFFICER M. CLINT BRIDGES
AFFIANT, TASK FORCE OFFICER
DRUG ENFORCEMENT ADMINISTRATION


AUSA Steven R. Kaufman has reviewed this Affidavit.


In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the contents of this
Affidavit, which was submitted to me by reliable electronic means, on this 23rd day of June,
2021, at 1:38 pm.


                                    Signed: June 23, 2021




         Case 3:21-mj-00156-DSC Document 1-2 Filed 06/23/21 Page 7 of 9
                                     ATTACHMENT B
                                    Places to be Searched

       The Place to be Searched is 1720 Long Paw Lane, Charlotte, North Carolina, depicted in

the following photograph, and any outbuildings or vehicles located thereon:




         Case 3:21-mj-00156-DSC Document 1-2 Filed 06/23/21 Page 8 of 9
                                       ATTACHMENT C
                                       Items to be Seized
This Affidavit is made in support of this Application to seize the following items:

1.     Books, papers, records, receipts, personal telephone/address directories, telephone billing

       records, notes, ledgers, documents, airline tickets, travel documents, and documentation of

       occupancy or ownership of premises.

2.     Bank records, money orders, wire transfer records or receipts, financial instruments,

       financial transaction records, cashier’s checks, traveler’s checks, money drafts and related

       financial records, money wrappers, currency counting machines/devices.

3.     United States or foreign currency, negotiable instruments, stocks, bonds, jewelry, precious

       metals, any lock type box and safes as to conceal or hide from view.

4.     Property deeds, vehicle registrations or titles, and/or other items evidencing the

       obtainment, concealment, and/or transfer or expenditure of funds or currency.

5.     Cameras, photographs, videotapes or other images, in particular images of assets,

       controlled substances, and/or co-conspirators.

6.     Identification cards.

7.     Cellular telephones, tablets, computers or other electronic devices used for record keeping

       of drug ledgers.

8.     Packaging material, scales, presses, and other drug trafficking paraphernalia.

9.     Weapons, including but not limited to firearms and ammunition




         Case 3:21-mj-00156-DSC Document 1-2 Filed 06/23/21 Page 9 of 9
